___________

                                 No. 95-4064
                                 ___________

Pierre L. Weaver,                     *
                                      *
           Plaintiff-Appellant,       *
                                      *
     v.                               *
                                      *
Gary Grimes; Jodie Lemora,            *
                                      *
           Defendants-Appellees,      *
----------------                      *
                                      *
Pierre L. Weaver,                     *
                                      *
           Plaintiff-Appellant,       *   Appeal from the United States
                                      *   District Court for the
     v.                               *   Western District of Arkansas.
                                      *
Jim Rush, Jail Administrator;         *
Robert Hammond, Deputy Jail           *        [UNPUBLISHED]
Administrator; Deputy Sampson,        *
                                      *
           Defendants-Appellees,      *
----------------                      *
                                      *
Pierre L. Weaver,                     *
                                      *
           Plaintiff-Appellant,       *
                                      *
     v.                               *
                                      *
Gary Grimes, Sheriff of               *
Sebastian County; Jim Rush, Jail *
Administrator; Jodie Lemora,          *
Nurse; Robert Hammond,                *
                                      *
           Defendants-Appellees.      *

                                 ___________

                    Submitted:   February 5, 1997

                        Filed:   February 12, 1997
                                 ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                                      ___________

PER CURIAM.

      Pierre L. Weaver, an Arkansas inmate, appeals from an adverse
judgment entered by the district court1 on a jury verdict in these
consolidated actions under 42 U.S.C. § 1983.                  On appeal, Weaver has
neither identified any basis of alleged error by the district
court,     nor   provided      a    trial    transcript       or   requested    one   at
government expense.         As we thus cannot review the jury's verdict,
we   dismiss     Weaver's      appeal.        See    Fed.   R.     App.   P.   10(b)(2)
(appellant urging finding or conclusion is unsupported by, or
contrary to, the evidence shall include in record transcript of all
such relevant evidence); Fed. R. App. P. 28(a) (appellant must
identify issues on appeal); Carter v. Lutheran Med. Ctr., 87 F.3d
1025,     1026   (8th   Cir.       1996)    (per    curiam)    (dismissing      pro   se
litigant's appeal because brief presented no question for appellate
court to decide, because, inter alia, it did not identify any basis
of alleged error by district court); cf. Branch v. Martin, 886 F.2d
1043, 1046 n.2 (8th Cir. 1989) (failure of pro se appellant to
provide transcript precludes meaningful review and ordinarily will
result in appeal's dismissal).


      A true copy.




      1
      The Honorable Beverly R. Stites, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).

                                            -2-
Attest:


     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.